       Case 6:19-cv-00775-GTS-ML Document 31 Filed 12/02/20 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

MARK SYFERT,

                               Plaintiff,

v.                                                                   6:19-CV-0775
                                                                     (GTS/ML)
CITY OF ROME,

                        Defendant.
_____________________________________________

APPEARANCES:                                                         OF COUNSEL:

MARK SYFERT
  Pro Se Plaintiff
422 West Embargo Street #2
Rome, New York 13440

OFFICE OF THE CORPORATION COUNSEL                                    GERARD F. FEENEY, ESQ.
 Counsel for the Defendant
198 North Washington Street, Rome City Hall
Rome, New York 13440

MIROSLAV LOVRIC, United States Magistrate Judge

                                     DECISION and ORDER

       Currently before the Court in this pro se civil rights action filed by Mark Syfert

(“Plaintiff”) against the City of Rome (“Defendant”) are Plaintiff’s (1) motion for appointment

of counsel (Dkt. No. 24), (2) motion for joinder of parties (Dkt. No. 26), (3) motion to file a

second amended complaint (Dkt. No. 27), (4) notice (Dkt. No. 28), and (5) jurisdiction motion or

venue motion (Dkt. No. 29). For the reasons discussed below, Plaintiff’s (1) motion for

appointment of counsel (Dkt. No. 24) is denied without prejudice, (2) motion for joinder of

parties (Dkt. No. 26) is stricken from the docket, (3) motion to file a second amended complaint
       Case 6:19-cv-00775-GTS-ML Document 31 Filed 12/02/20 Page 2 of 7




(Dkt. No. 27) is denied without prejudice, (4) notice (Dkt. No. 28) is stricken from the docket,

and (5) jurisdiction motion or venue motion (Dkt. No. 29) is stricken from the docket.

I.     MOTION FOR APPOINTMENT OF COUNSEL

       It is well-settled that there is no right to appointment of counsel in civil matters. Burgos

v. Hopkins, 14 F.3d 787, 789 (2d Cir. 1994). Title 28 of United States Code Section 1915

specifically provides that a court may request an attorney to represent any person “unable to

afford counsel.” 28 U.S.C. § 1915(e)(1). Appointment of counsel must be done carefully in

order to preserve the “precious commodity” of volunteer lawyers for those litigants who truly

need a lawyer’s assistance. Cooper v. A. Sargenti, Inc., 877 F.2d 170, 172-73 (2d Cir.

1989). Courts cannot utilize a bright-line test in determining whether counsel should be

appointed on behalf of an indigent party. Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir.

1997). Instead, a number of factors must be carefully considered by the court in ruling upon

such a motion:

                 [The Court] should first determine whether the indigent’s position seems
                 likely to be of substance. If the claim meets this threshold requirement, the
                 court should then consider the indigent’s ability to investigate the crucial
                 facts, whether conflicting evidence implicating the need for cross-
                 examination will be the major proof presented to the fact finder, the
                 indigent’s ability to present the case, the complexity of the legal issues and
                 any special reason in th[e] case why appointment of counsel would be
                 more likely to lead to a just determination.

Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994) (quoting Hodge v.

Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986)). This is not to say that all, or indeed any, of

these factors are controlling in a particular case. Rather, each case must be decided on its own

facts. Velasquez v. O'Keefe, 899 F. Supp. 972, 974 (N.D.N.Y. 1995) (McAvoy, C.J.) (citing

Hodge, 802 F.2d at 61). The Court must consider the issue of appointment carefully because




                                                   2
        Case 6:19-cv-00775-GTS-ML Document 31 Filed 12/02/20 Page 3 of 7




“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper, 877 F.2d at 172.

        Plaintiff is a frequent litigator in this district (Dkt. No. 4 at 1-6) and has demonstrated that

he is capable of presenting his case. Terminate Control Corp.,28 F.3d at 1341. This case does

not involve complex legal issues and there is no indication that Plaintiff is unable to investigate

the facts alleged. Id. Moreover, Plaintiff has not identified any special reason why the

appointment of counsel at this stage would be more likely to lead to a just determination. Id. As

a result, Plaintiff's motion for appointment of counsel (Dkt. No. 24) is denied without prejudice.

II.     MOTION FOR JOINDER OF PARTIES

        Plaintiff’s filed an “Application [for] Joinder of Parties.” (Dkt. No. 26.) Plaintiff’s

motion lists the names of several individuals and states, inter alia, “The Calling to be a Plumber.

Just like the calling to be a judge. A successful individual.” (Dkt. No. 26, at 2 [emphasis in

original].) It is unclear what relief, if any, Plaintiff is requesting and what the grounds are for

that relief.

        In addition, Plaintiff’s motion does not comply with Local Rule 7.1(a), which requires

that all motions include a memorandum of law, supporting affidavit, and proof of service on all

the parties. Moreover, any motion for joinder “must attach an unsigned copy of the proposed

amended pleading to [his] motion papers.” N.D.N.Y. L.R. 7.1(a)(4). As a result, the Clerk of

the Court is directed to strike Plaintiff’s motion for joinder of parties (Dkt. No. 26), and it will

not be considered by the Court.

III.    MOTION TO FILE A SECOND AMENDED COMPLAINT

        A motion to amend is evaluated under Federal Rule of Civil Procedure 15(a), which

provides that “[t]he court should freely give leave [to amend] when justice so requires.” Fed. R.




                                                   3
       Case 6:19-cv-00775-GTS-ML Document 31 Filed 12/02/20 Page 4 of 7




Civ. P. 15(a)(2); see also Parker v. Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir. 2000).

“[T]o the extent that [a plaintiff] raises a legitimate claim, the policy considerations that

undergird the Federal Rules counsel in favor of affording litigants an opportunity to resolve their

claims on the merits.” Fershtadt v. Verizon Commc'ns Inc., 262 F.R.D. 336, 338 (S.D.N.Y.

2009) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

       District courts have broad discretion in ruling on a motion for leave to amend. See, e.g.,

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). A court may deny

leave “for good reason, including futility, bad faith, undue delay, or undue prejudice to the

opposing party.” McCarthy, 482 F.3d at 200. “Mere delay,” however, “is not, of itself,

sufficient to justify denial of a Rule 15(a) motion.” Parker, 204 F.3d at 339.

       A movant seeking to amend a pleading “must attach an unsigned copy of the proposed

amended pleading to [his] motion papers. . . . The motion must set forth specifically the proposed

insertions and deletions of language and identify the amendments in the proposed pleading,

either through the submission of a redline/strikeout version of the pleading sought to be amended

or through other equivalent means.” N.D.N.Y. L.R. 7.1(a)(4).

       Plaintiff’s “Application [for] Amendment of Pleading,” much like his Complaint (Dkt.

No. 1) and Amended Complaint (Dkt. No. 9) includes incomplete sentences that present a

mélange of thoughts that are meandering and indecipherable. (Dkt. No. 27.) Moreover,

Plaintiff’s application does not include a redline/strikeout (or other equivalent) version of the

pleading sought to be amended, which identifies the amendments to the proposed pleading, as




                                                  4
        Case 6:19-cv-00775-GTS-ML Document 31 Filed 12/02/20 Page 5 of 7




required by Local Rule 7.1(a)(4).1 As a result, Plaintiff’s motion to file a second amended

complaint is denied without prejudice.

IV.     NOTICE

        Plaintiff filed a document that was docketed as a “Notice.” The Notice states “Defendant

can not stop Plaintiff’s F.O.I.L.s Eric Seelig is stopping them.” (Dkt. No. 28 at 1.) As with

Plaintiff’s motion for joinder of parties (Dkt. No. 26), it is unclear what relief, if any, Plaintiff is

requesting and what the grounds are for that relief. As a result, the Clerk of the Court is directed

to strike Plaintiff’s Notice (Dkt. No. 28), and it will not be considered by the Court.2

V.      JURISDICTION MOTION OR VENUE MOTION

        Plaintiff filed a document with the heading “Jurisdiction Motion or Venue Motions?”

(Dkt. No. 29.) Plaintiff’s submission appears to be requesting that the Court resolve the dispute

that was referenced in Plaintiff’s Complaint (Dkt. No. 1) regarding the building code violations

at 422 West Embargo Street, Rome New York. (Compare Dkt. No. 29, with Syfert v. City of

Rome, 19-CV-0775, 2019 WL 7602180, at *4-6 (N.D.N.Y. Aug. 14, 2019) (Lovric, M.J.)).



1
        The Court notes that Plaintiff’s application also purports to include his mandatory
disclosures. (Dkt. No. 27 at 6-32.) Pursuant to Local Rule 26.2, “[p]arties shall not file . . .
disclosures . . . unless the Court orders otherwise.” The Court has not ordered otherwise, and
Plaintiff’s inclusion of these materials with his application is improper and in violation of Local
Rule 26.2.
2
        The Court notes that “New York law provides a remedy for the improper denial of a
FOIL request. A person denied access to requested documents may appeal the denial to the
‘head, chief executive or governing body” of the entity or agency in possession of the
documents. N.Y. Pub. Off. Law § 89(4)(a). The person must then challenge the denial of the
FOIL request on appeal by commencing a proceeding under Article 78 of the New York Civil
Practice Law and Rules. N.Y. Pub. Off. Law § 89(4)(b).” Blount v. Brown, 10-CV-1548, 2010
WL 1945858, at *2 (E.D.N.Y. May 11, 2010) (citing Schuloff v. Fields, 950 F. Supp. 66, 67-68
(E.D.N.Y. 1997) (“The appropriate vehicle for challenging denials of access guaranteed by the
New York Freedom of Information law is a state court proceeding pursuant to N.Y. C.P.L.R.
Article 78 upon exhaustion of administrative remedies.”)).



                                                    5
        Case 6:19-cv-00775-GTS-ML Document 31 Filed 12/02/20 Page 6 of 7




Those claims were dismissed with prejudice by Chief United States District Judge Glenn T.

Suddaby on November 14, 2019, pursuant to 28 U.S.C. § 1915(e)(2)(B). (Dkt. No. 8.)

Therefore, it is unclear what relief, if any, Plaintiff is requesting and what the grounds are for

that relief.

        In addition, Plaintiff’s motion does not comply with Local Rule 7.1(a), which requires

that all motions include a memorandum of law, supporting affidavit, and proof of service on all

the parties.

        As a result, the Clerk of the Court is directed to strike Plaintiff’s Jurisdiction Motion or

Venue Motion (Dkt. No. 29), and it will not be considered by the Court.

        ACCORDINGLY, it is

        ORDERED that Plaintiff’s motion for appointment of counsel (Dkt. No. 24) is DENIED

without prejudice; and it is further

        ORDERED that the Clerk of the Court shall STRIKE Plaintiff’s motion for joinder of

parties (Dkt. No. 26); and it is further

        ORDERED that Plaintiff’s motion to file a second amended complaint (Dkt. No. 27) is

DENIED without prejudice; and it is further

        ORDERED that the Clerk of the Court shall STRIKE Plaintiff’s Notice (Dkt. No. 28);

and it is further

        ORDERED that the Clerk of the Court shall STRIKE Plaintiff’s Jurisdiction Motion or

Venue Motion (Dkt. No. 29); and it is further




                                                  6
       Case 6:19-cv-00775-GTS-ML Document 31 Filed 12/02/20 Page 7 of 7




       ORDERED that the Clerk of the Court shall serve a copy of this Decision and Order on

Plaintiff, along with copies of the unpublished decisions cited herein in accordance with the

Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).


                 2 2020
Dated: December ___,
       Binghamton, New York




                                                7
